Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Fourth
Amendment”) is dated as of September 7, 2007 and is made by and among PENN
VIRGINIA OPERATING CO., LLC, a Delaware limited liability company (the
“Borrower”), the GUARANTORS (individually a “Guarantor” and collectively, the
“Guarantors”), the FINANCIAL INSTITUTIONS PARTY HERETO (individually a “Lender”
and collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent
for the Lenders (the “Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors (as defined therein), the Lenders (as
defined therein), and the Agent are parties to that certain Amended and Restated
Credit Agreement, dated as of March 3, 2005, as amended by that certain First
Amendment, Waiver, and Consent to Amended and Restated Credit Agreement, dated
as of July 15, 2005, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of August 22, 2006 and effective as of August 15, 2006
and that certain Third Amendment to Amended and Restated Credit Agreement dated
as of December 11, 2006 (as amended, the “Credit Agreement”; unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Credit Agreement);

WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendment to Credit Agreement.

(a) Definitions. The following new definition is hereby inserted in Section 1.1
of the Credit Agreement in alphabetical order:

“Fourth Amendment Effective Date means September 7, 2007.”

(b) Increase of Revolving Credit Commitments.

(i) Subject to satisfaction of the conditions set forth in Section 3 below, on
the Fourth Amendment Effective Date, the Borrower, the Agent and the Lenders
hereby increase the Revolving Credit Commitments from $300,000,000 to
$450,000,000 so that after giving effect to such increase, each Lender has the
Revolving Credit Commitment as



--------------------------------------------------------------------------------

set forth opposite such Lender’s name on the amended and restated Schedule
1.1(B) attached to this Fourth Amendment.

(ii) On the Fourth Amendment Effective Date, the Borrower shall repay all
Revolving Credit Loans outstanding along with any and all accrued interest and
fees on the Fourth Amendment Effective Date, subject to the Borrower’s indemnity
obligations under Section 5.6.2 [Indemnity] of the Credit Agreement provided
that the Borrower may borrow new Revolving Credit Loans with a Borrowing Date on
the Fourth Amendment Effective Date. Each of the Lenders shall participate in
any new Loans made on or after the Fourth Amendment Effective Date in accordance
with their respective Ratable Shares after giving effect to the increase in
Revolving Credit Commitments contemplated by this Fourth Amendment.

(iii) On the Fourth Amendment Effective Date and after giving effect to the
increase in the Revolving Credit Commitments pursuant hereto, each Lender
(a) will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of each such Letter of Credit and
the participation of each other Lender in each such Letter of Credit shall be
adjusted accordingly; and (b) will acquire, (and will pay to the Agent, for the
account of each Lender, in immediately available funds, an amount equal to) its
Ratable Share of all outstanding Participation Advances.

(c) Loans, Acquisitions and Investments. Clause (iii) of Section 2.10.1
[Increasing Lenders and New Lenders] of the Credit Agreement is hereby amended
and restated as follows:

(iii) Increase in Revolving Credit Commitments. The increase in the Revolving
Credit Commitments made pursuant to this Section shall be $150,000,000 in the
aggregate.

(d) Continuation of or Change in Business; Parent Holding Company Status.
Section 8.2.10 [Continuation of or Change in Business; Parent Holding Company
Status] is hereby amended and restated to read as follows:

“8.2.10 Continuation of or Change in Business; Parent Holding Company Status.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than coal leasing, coal
infrastructure (including coal loading and coal handling), midstream businesses
relating to coal and hydrocarbons (including the managing of coal properties in
the United States and the transportation of crude oil and liquid and gaseous
hydrocarbons in the United States) and businesses relating to the managing and
harvesting of timberland. The Parent may not engage in any business and may not
have any assets or liabilities other than those resulting from its ownership of
the Borrower.”

 

2



--------------------------------------------------------------------------------

(e) Annual Financial Statements. Section 8.3.3 [Annual Financial Statements] of
the Credit Agreement is hereby amended and restated as follows:

“8.3.3 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Parent and its
Subsidiaries consisting of a consolidated and consolidating balance sheet as of
the end of such fiscal year, and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
with respect to such consolidated financial statements, certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.”

(f) Schedules. In order to reflect the increases in the Revolving Credit
Commitments Schedule 1.1(B) [Commitments of Lenders and Addresses for Notices to
Lenders] shall be amended and restated to read as set forth on the Schedules
attached to this Amendment bearing such name and numerical reference.

3. Conditions to Effectiveness. This Fourth Amendment shall become effective
upon satisfaction of each of the following conditions being satisfied to the
satisfaction of the Agent (the “Fourth Amendment Effective Date”):

(a) Execution and Delivery of Fourth Amendment. The Borrower, the Guarantors,
each of the Lenders, and the Agent shall have executed those Loan Documents to
which it is a party, and all other documentation necessary for effectiveness of
this Amendment shall have been executed and delivered all to the satisfaction of
the Borrower, the Lenders and the Agent.

(b) Notes. The Borrower shall have executed and delivered to each of the Lenders
whose Revolving Credit Commitment is increasing new Revolving Credit Notes,
reflecting the amount of each such Lender’s Revolving Credit Commitments as so
increased.

(c) Amendment to Guaranty. Each of the Guarantors shall have executed an
amendment to Guarantee Agreement in form of Exhibit A attached hereto.

(d) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated as of the Fourth
Amendment Effective Date and signed by the Secretary or an Assistant Secretary
of the each Loan Party, certifying as appropriate as to:

 

3



--------------------------------------------------------------------------------

(i) all action taken by such party in connection with this Fourth Amendment and
the other Loan Documents together with resolutions of the general partner of the
Parent of each Loan Party evidencing same;

(ii) the names of the officer or officers authorized to sign this Fourth
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the Fourth Amendment Effective Date, certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in each state where
organized or qualified to do business, provided, however, that the Loan Parties
may, in lieu of delivering copies of the foregoing organizational documents and
good standing certificates, certify that the organizational documents and good
standing certificates previously delivered by the Loan Parties to the Agent
remain in full force and effect and have not been modified, amended, or
rescinded.

(e) Opinion of Counsel. The Borrower shall cause to be delivered to the Agent an
opinion of counsel of the Borrower with respect to this Fourth Amendment in such
form as shall be acceptable to the Agent.

(f) Material Adverse Change. Each of the Loan Parties represents and warrants to
the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Fourth Amendment, no Material Adverse Change
shall have occurred with respect to the Borrower or any of the Loan Parties
since the Closing Date of the Credit Agreement.

(g) Litigation. Each of the Loan Parties represents and warrants to the Agent
and the Lenders that, by its execution and delivery hereof to the Agent, after
giving effect to this Fourth Amendment, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the Loans
Parties’ knowledge, threatened against any of the Loan Parties that could
reasonably be expected to result in a Material Adverse Change.

(h) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the Fourth Amendment closing date and signed by the
Chief Executive Officer, President, Vice President or Chief Financial Officer of
each Loan Party, certifying that: (i) the representations and warranties of the
Borrower contained in Article 6 of the Credit Agreement shall be true and
accurate on and as of the Fourth Amendment closing date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times

 

4



--------------------------------------------------------------------------------

referred to therein); (2) the Loan Parties shall have performed and complied
with all covenants and conditions of the Credit Agreement and this Fourth
Amendment; (3) no Event of Default or Potential Default under the Credit
Agreement shall have occurred and be continuing or shall exist and (4) no
Material Adverse Change has occurred with respect to any Loan Party since
March 3, 2005.

(i) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Fourth Amendment shall be
true and correct on and as of the Fourth Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Potential Default or Event of Default shall exist and be continuing under the
Credit Agreement or under any other Material Contract, as of the Fourth
Amendment Effective Date.

(j) Note Purchase Agreement. No “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) is in existence or has occurred and
is continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Fourth Amendment.

(k) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Fourth Amendment by any Loan Party
other than such consents, approvals, exemptions, orders or authorizations that
have already been obtained.

(l) Amendment Fee. The Borrower shall have paid to the Agent (i) any fees as set
forth in a the Agent’s Fee Letter by and between the Borrower and the Agent
dated September 7, 2007 and (ii) the reasonable costs and expenses of the Agent
including, without limitation, reasonable fees of the Agent’s counsel in
connection with this Amendment.

4. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that (i) such Loan Party has duly authorized, executed and delivered
this Fourth Amendment, and (ii) no “Default” or “Event of Default” (as such
terms are defined in the Note Purchase Agreement) shall have occurred and be
continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Fourth Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Fourth Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

 

5



--------------------------------------------------------------------------------

(c) Counterparts. This Fourth Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of which together shall constitute
one and the same instrument.

(d) Incorporation into Credit Agreement. This Fourth Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Fourth Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Fourth
Amendment and all other documents or instruments to be delivered in connection
herewith.

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Fourth Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Fourth Amendment as of the day and year first
above written.

 

BORROWER PENN VIRGINIA OPERATING CO., LLC By:   /s/ Frank A. Pici   (SEAL) Name:
  Frank A. Pici   Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS : PENN VIRGINIA RESOURCE PARTNERS, L.P.   By:   Penn Virginia
Resource GP, LLC, its sole general partner CONNECT ENERGY SERVICES, LLC CONNECT
GAS GATHERING, LLC CONNECT GAS PIPELINE LLC CONNECT NGL PIPELINE, LLC FIELDCREST
RESOURCES LLC K RAIL LLC LOADOUT LLC PVR CHEROKEE GAS PROCESSING LLC PVR EAST
TEXAS GAS PROCESSING, LLC PVR GAS PIPELINE, LLC PVR GAS PROCESSING LLC PVR GAS
RESOURCES, LLC PVR HAMLIN I, LLC PVR HAMLIN II, LLC PVR HAMLIN, L.P.   By:   PVR
Hamlin I, LLC, its sole general partner PVR HYDROCARBONS LLC PVR LAVERNE GAS
PROCESSING LLC PVR MIDSTREAM LLC PVR NATURAL GAS GATHERING LLC PVR OKLAHOMA
NATURAL GAS GATHERING LLC SUNCREST RESOURCES LLC TONEY FORK LLC WISE LLC By:  
/s/ Frank A. Pici   (SEAL) Name:   Frank A. Pici Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS BNP PARIBAS, individually and as Managing Agent By:   /s/ Mark A. Cox
Name:   Mark A. Cox Title:   Managing Director By:   /s/ Russell Otts Name:  
Russell Otts Title:   Vice President BRANCH BANKING & TRUST COMPANY By:   /s/
Hugh Ferguson Name:   Hugh Ferguson Title:   Senior Vice President COMERICA BANK
By:   /s/ Huma V. Manal Name:   Huma V. Manal Title:   Vice President

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger to FLEET NATIONAL BANK, individually
and as Documentation Agent By:   /s/ Adam H. Fey Name:   Adam H. Fey Title:  
Vice President FORTIS CAPITAL CORP. By:   /s/ Darrell Holley Name:   Darrell
Holley Title:   Managing Director By:   /s/ Casey Lowary Name:   Casey Lowary
Title:   Senior Vice President JPMORGAN CHASE BANK, N.A. By:   /s/ Tara
Narasiman Name:   Tara Narasiman Title:   Associate PNC BANK, NATIONAL
ASSOCIATION, individually and as Agent By:   /s/ Richard C. Munsick Name:  
Richard C. Munsick Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA, individually and as Syndication Agent By:   /s/ Don J.
McKinnerney Name:   Don J. McKinnerney Title:   Authorized Signatory SOCIÉTÉ
GÉNÉRALE, individually and as Managing Agent By:   /s/ Elena Robciuc Name:  
Elena Robciuc Title:   Director AMEGY BANK NATIONAL ASSOCIATION (formerly
Southwest Bank of Texas, N.A.) By:   /s/ W. Bryan Chapman Name:   W. Bryan
Chapman Title:   Senior Vice President SUNTRUST BANK, individually and as
Documentation Agent By:   /s/ Carmen Imalizia Name:   Carmen Imalizia Title:  
Vice President

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent By:
  /s/ Jonathan R. Richardson Name:   Jonathan R. Richardson Title:   Senior Vice
President

 

12



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

Commitments of Lenders and Addresses for Notices to Lenders

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

  

Amount of Commitment

for Revolving Credit Loans

   Ratable Share   Name:    Amegy Bank National Association    $ 12,000,000   
2.666666667 % Address:    Suite 404          4400 Post Oak Parkway         
Houston, Texas 77027       Attention:    W. Bryan Chapman       Telephone:   
(713) 232-2026       Telecopy:    (713) 561-0345       Email:   
bchapman@swbanktx.com       Administrative Contact       Address:    Suite 404
         4400 Post Oak Parkway          Houston, Texas 77027       Attention:   
Dana Chargois       Telephone:    (713) 232-6395       Telecopy:    (713)
693-7467       Email:    dana.chargois@swbanktx.com       Name:    Bank of
America    $ 45,000,000    10.000000000 % Address:    IL-231-10-35          231
S La Salle Street          Chicago, IL 60604          Attn: Adam Fey         
312-828-1462          312-974-4970 (fax)          adam.h.fey@bankofamerica.com
      Administrative Contact       Address:    MA5-100-10-01          100
Federal Street          Boston, Massachusetts 02110       Attention:    Bukola
Ajanaku       Telephone:    (617) 434-3340       Telecopy:    (617) 434-7559   
   Email:    bukola.o.ajanaku@bankofamerica.com      



--------------------------------------------------------------------------------

Lender

  

Amount of Commitment

for Revolving Credit Loans

   Ratable Share   Name:    BNP Paribas    $ 42,000,000    9.333333333 %
Address:    Suite 3100          1200 Smith Street          Houston, Texas 77002
      Attention:    Mark Cox       Telephone:    (713) 982-1100       Telecopy:
   (713) 659-6915       Loan Operations       Address:    919 Third Avenue      
   New York, New York 10022       Primary Contact:       Attention:    Tammy
Papadeas       Telephone:    (212) 471-6361       Telecopy:    (212) 726-8009   
   Email:    tammy.papadeas@americas.bnpparibas.com       Secondary Contact:   
   Attention:    Cheryl Guerra       Telephone:    (212) 471-6331      
Telecopy:    (212) 726-8009       Email:   
cheryl.guerra@americas.bnpparibas.com       Name:    Branch Banking and Trust
Company    $ 30,000,000    6.666666667 % Address:    233 Wyndale Road         
Abingdon, Virginia 24210       Attention:    Hugh Ferguson       Telephone:   
(276) 739-7955       Telecopy:    (276) 739-7958       Email:   
wferguson@bbandt.com       Administrative Contact       Address:    233 Wyndale
Road          Abingdon, Virginia 24210       Attention:    Suzanne Lee      
Telephone:    (276) 739-7950       Telecopy:    (276) 739-7958       Email:   
jslee@bbandt.com       Name:    Comerica Bank    $ 24,000,000    5.333333333 %
Address:    910 Louisiana, Suite 410          Houston, Texas 77002      
Attention:    Huma Vadgama       Telephone:    (713) 220-5615       Telecopy:   
(713) 220-5651       Email:    hvadgama@comerica.com       Administrative
Contact       Address:    39200 Six Mile Road          Livonia, Michigan 48152
      Attention:    Anna L. Cheney       Telephone:    (734) 632-3052      
Telecopy:    (734) 632-2993       Email    anna_l_cheney@comerica.com      

 

14



--------------------------------------------------------------------------------

Lender

  

Amount of Commitment

for Revolving Credit Loans

   Ratable Share   Name:    Fortis Capital Corp.    $ 30,000,000    6.666666667
% Address:    Suite 1400          15455 North Dallas Parkway          Addison,
Texas 75001       Attention:    Casey Lowary       Telephone:    (214) 953-9308
      Telecopy:    (214) 754-5981       Email:   
casey.lowary@fortiscapitalusa.com       Administrative Contact       Address:   
______________________          ______________________       Attention:   
Sharon Hill-Bryant       Telephone:    (203) 705-5792       Telecopy:    (203)
705-5898       Email:    sharon.hill-bryant@fortiscapital.com       Name    JP
Morgan Chase Bank, N.A.    $ 32,500,000    7.222222222 % Address:    Mail Stop:
TX2-4375          910 Travis Street          Houston, Texas 77002      
Attention:    Jeanie Gonzalez       Telephone:    (713) 751-6174       Telecopy:
   (713) 751-3982       Email:    jeanie_gonzalez@bankone.com       Loan
Operations       Address:    Suite IL1-0010          131 S. Dearborn - 5th Floor
         Chicago, Illinois 60603       Attention:    Victor Perez      
Telephone:    (312) 385-7066       Telecopy:    (312) 385-7095       Email:   
victor_perez@bankone.com       Name:    PNC Bank, National Association    $
49,500,000    11.000000000 % Address:    One PNC Plaza          249 Fifth Avenue
         Pittsburgh, Pennsylvania 15222       Attention:    Richard C. Munsick
      Telephone:    (412) 762-4299       Telecopy:    (412) 762-2571      
Administrative Contact       Address:    Firstside Center, 4th Floor         
500 First Avenue          Pittsburgh, Pennsylvania 15219       Attention:   
Rini Davis       Telephone:    (412) 762-7638       Telecopy:    (412) 762-8672
      Email:    rini.davis@pncbank.com      

 

15



--------------------------------------------------------------------------------

Lender

  

Amount of Commitment

for Revolving Credit Loans

   Ratable Share   Name:    Royal Bank of Canada    $ 49,500,000    11.000000000
% Address:    5700 Williams Tower          2800 Post Oak Boulevard         
Houston, Texas 77056       Attention:    Jason York       Telephone:    (713)
403-5679       Telecopy:    (713) 403-5624       Email:    jason.york@rbccm.com
      Operations          Address:    One Liberty Plaza, 3rd Floor          New
York, New York 10006       Attention:    Compton Singh       Telephone:    (212)
428-6332       Telecopy:    (212) 428-2372       Email:   
compton.singh@rbccm.com       Name:    Société Générale    $ 42,000,000   
9.333333333 % Address:    1111 Bagby, Suite 2020          Houston, Texas 77002
      Attention:    Elena Robciuc       Telephone:    (713) 759-6316      
Telecopy:    (713) 650-0824       Email:    elena.robciuc@sgcib.com      
Administrative Contact       Address:    560 Lexington Avenue          New York,
New York 10022       Attention:    Nancy Kui       Telephone:    (212) 278-6164
      Telecopy:    (212) 278-7490       Email:    nancy.kui@sgcib.com      
Name:    SunTrust Bank    $ 45,000,000    10.000000000 % Address:    10th Floor;
Mail Code: 1929          303 Peachtree Street          Atlanta, Georgia 30308   
   Attention:    Joe McCreery       Telephone:    (404) 532-0274       Telecopy:
   (404) 827-6270       Email:    joe.mccreery@suntrust.com       Administrative
Contact       Address:    10th Floor; Mail Code: 1929          303 Peachtree
Street          Atlanta, Georgia 30308       Attention:    Tina Marie Edwards   
   Telephone:    (404) 588-8660       Telecopy:    (404) 230-1940       Email:
   tinamarie.edwards@suntrust.com      

 

16



--------------------------------------------------------------------------------

Lender

  

Amount of Commitment

for Revolving Credit Loans

   Ratable Share   Name:    Wachovia Bank, N.A.    $ 48,500,000    10.777777778
% Address:    Mailcode: VA7440          201 S. Jefferson Street         
Roanoke, Virginia 24011       Attention:    Jonathan R. Richardson      
Telephone:    (540) 563-7691       Telecopy:    (540) 563-6320       Email:   
jonathan.richardson@wachovia.com       Administrative Contact       Address:   
Mailcode: NC1183          201 S. College Street          Charlotte, NC
28244-0002       Attention:    Roshenna Smith       Telephone:    (704) 374-6171
      Telecopy:    (704) 715-0099       Email:    roshenna.smith@wachovia.com   
                    TOTAL    $ 450,000,000    100%                   

 

17



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

AGENT:

 

Name    PNC BANK, NATIONAL ASSOCIATION Address:    P1-POPP-03-3    One PNC Plaza
- 3rd Floor    249 Fifth Avenue    Pittsburgh, Pennsylvania 15222-2707
Attention:    Richard C. Munsick Telephone:    (412) 762-4299 Telecopy:    (412)
762-2571

 

BORROWER: Name    PENN VIRGINIA OPERATING CO., LLC Address:    Three Radnor
Corporate Center - Suite 300    100 Matsonford Road    Radnor, Pennsylvania
19087 Attention:    Frank A. Pici, Vice President and Chief Financial Officer
Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688 Email:   
frank.pici@pennvirginia.com GUARANTORS: Name    CONNECT ENERGY SERVICES, LLC
Address:    Three Radnor Corporate Center - Suite 300    100 Matsonford Road   
Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and Chief
Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com

 

18



--------------------------------------------------------------------------------

Name    CONNECT GAS GATHERING, LLC Address:    Three Radnor Corporate Center -
Suite 300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:   
Frank A. Pici, Vice President and Chief Financial Officer Telephone:    (610)
687-8900 Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name
   CONNECT NGL PIPELINES, LLC Address:    Three Radnor Corporate Center - Suite
300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name   
FIELDCREST RESOURCES LLC Address:    Three Radnor Corporate Center - Suite 300
   100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    K RAIL
LLC Address:    Three Radnor Corporate Center - Suite 300    100 Matsonford Road
   Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and
Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com

 

19



--------------------------------------------------------------------------------

Name    LOADOUT LLC Address:    Three Radnor Corporate Center - Suite 300    100
Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice
President and Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:   
(610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PENN VIRGINIA
RESOURCE PARTNERS, L.P. Address:    Three Radnor Corporate Center - Suite 300   
100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A. Pici,
Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
CHEROKEE GAS PROCESSING, LLC Address:    Three Radnor Corporate Center - Suite
300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
EAST TEXAS GAS PROCESSING, LLC Address:    Three Radnor Corporate Center - Suite
300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com

 

20



--------------------------------------------------------------------------------

Name    PVR GAS PIPELINE, LLC Address:    Three Radnor Corporate Center - Suite
300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
GAS PROCESSING LLC Address:    Three Radnor Corporate Center - Suite 300    100
Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice
President and Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:   
(610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR GAS RESOURCES,
LLC Address:    Three Radnor Corporate Center - Suite 300    100 Matsonford Road
   Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and
Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com Name    PVR HAMLIN I, LLC Address:   
Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and Chief
Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com

 

21



--------------------------------------------------------------------------------

Name    PVR HAMLIN II, LLC Address:    Three Radnor Corporate Center - Suite 300
   100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
HAMLIN, L.P. Address:    Three Radnor Corporate Center - Suite 300    100
Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice
President and Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:   
(610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR HYDROCARBONS
LLC Address:    Three Radnor Corporate Center - Suite 300    100 Matsonford Road
   Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and
Chief Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com Name    PVR LAVERNE GAS PROCESSING LLC
Address:    Three Radnor Corporate Center - Suite 300    100 Matsonford Road   
Radnor, Pennsylvania 19087 Attention:    Frank A. Pici, Vice President and Chief
Financial Officer Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688
Email:    frank.pici@pennvirginia.com

 

22



--------------------------------------------------------------------------------

Name    PVR MIDSTREAM LLC Address:    Three Radnor Corporate Center - Suite 300
   100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
NATURAL GAS GATHERING LLC Address:    Three Radnor Corporate Center - Suite 300
   100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name    PVR
OKLAHOMA NATURAL GAS GATHERING LLC Address:    Three Radnor Corporate Center -
Suite 300    100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:   
Frank A. Pici, Vice President and Chief Financial Officer Telephone:    (610)
687-8900 Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com Name
   SUNCREST RESOURCES LLC Address:    Three Radnor Corporate Center - Suite 300
   100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A.
Pici, Vice President and Chief Financial Officer Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com

 

23



--------------------------------------------------------------------------------

Name    TONEY FORK LLC Address:    Three Radnor Corporate Center – Suite 300   
100 Matsonford Road    Radnor, Pennsylvania 19087 Attention:    Frank A. Pici,
Vice President Telephone:    (610) 687-8900 Telecopy:    (610) 687-3688 Email:
   frank.pici@pennvirginia.com Name    WISE LLC Address:    Three Radnor
Corporate Center - Suite 300    100 Matsonford Road    Radnor, Pennsylvania
19087 Attention:    Frank A. Pici, Vice President Telephone:    (610) 687-8900
Telecopy:    (610) 687-3688 Email:    frank.pici@pennvirginia.com

 

24



--------------------------------------------------------------------------------

Exhibit A

TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO GUARANTEE AGREEMENT

This First Amendment to Guarantee Agreement (the “Amendment”) dated as of
September 7, 2007, is made and given by EACH OF THE SIGNATORIES HERETO (together
with any other entity that may become a party hereto as provided herein, the
“Guarantors”), in favor of PNC BANK, NATIONAL ASSOCIATION, as Agent (in such
capacity, the “Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of March 3, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Penn
Virginia Operating Co., LLC (the “Borrower”), the Lenders and the Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, certain of the Lenders or their Affiliates may enter into
Lender-Provided Interest Rate Hedges and Lender-Provided Commodity Hedges with
the Borrower;

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit under the Credit Agreement and from the
Lender-Provided Interest Rate Hedges and the Lender-Provided Commodity Hedges;
and

WHEREAS, to induce Bank to enter into that certain Fourth Amendment to Amended
and Restated Credit Agreement dated of even dated herewith (the “Fourth
Amendment to Amended and Restated Credit Agreement”), each Guarantor has agreed
to reconfirm that his unconditional guarantee under the Guarantee Agreement
dated as of March 3, 2005, (as may be amended, restated, modified or
supplemented, the “Guaranty”) shall continue in full force and effect subsequent
to Fourth Amendment to Amended and Restated Credit Agreement and the
transactions contemplated therein and shall inure to the benefit of the Agent
and the Lenders;



--------------------------------------------------------------------------------

WHEREAS, in addition to the foregoing, certain of the covenants contained in the
Guarantee are being amended and restated by the terms of this Amendment, all as
more specifically provided herein.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the Guarantor hereby agrees as follows:

1. Definitions. All defined terms used herein but not otherwise defined herein
shall have the meanings ascribed to them or incorporated by reference in the
Guaranty.

2. Reaffirmation of Guaranty. This Amendment confirms that the Guarantor has
read and understands the Fourth Amendment to Amended and Restated Credit
Agreement. Guarantor hereby ratifies and confirms that the Guaranty continues in
full force and effect and agrees that the Guaranty shall inure to the benefit of
the Agent and each of the Lenders.

3. Borrower Hedge Agreement Obligations. The definition of Borrower Hedge
Agreement Obligations contained in Section 1.1 [Definitions] of the Guaranty is
hereby amended and restated as follows:

“Borrower Hedge Agreement Obligations”. The collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Lender-Provided
Interest Rate Hedge and Lender-Provided Commodity Hedge after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any IRH
Provider, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Lender-Provided Interest Rate Hedge, any Lender-Provided
Commodity Hedge or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant IRH Provider
that are required to be paid by the Borrower pursuant to the terms of any
Lender-Provided Interest Rate Hedge and Lender-Provided Commodity Hedge).

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.

6. Incorporation into Guaranty. This Amendment shall be incorporated into the
Guaranty by this reference.

 

-2-



--------------------------------------------------------------------------------

7. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, conditions, representations, warranties, and covenants of the
Guaranty are true and correct and shall continue in full force and effect,
including without limitation, all liens and security interests securing the
Borrower’s indebtedness to the Lenders.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-3-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO GUARANTEE]

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Agreement as
of the date first above written and constitutes a sealed instrument.

 

    GUARANTORS :       PENN VIRGINIA RESOURCE PARTNERS, L.P.           By:    
Penn Virginia Resource GP, LLC, its sole general partner      

CONNECT ENERGY SERVICES, LLC

CONNECT GAS GATHERING, LLC

CONNECT GAS PIPELINE LLC

CONNECT NGL PIPELINE, LLC

FIELDCREST RESOURCES LLC

K RAIL LLC

LOADOUT LLC

PVR CHEROKEE GAS PROCESSING LLC

PVR EAST TEXAS GAS PROCESSING, LLC

PVR GAS PIPELINE, LLC

PVR GAS PROCESSING LLC

PVR GAS RESOURCES, LLC

PVR HAMLIN I, LLC

PVR HAMLIN II, LLC

PVR HAMLIN, L.P.

          By:     PVR Hamlin I, LLC, its sole general partner      

PVR HYDROCARBONS LLC

PVR LAVERNE GAS PROCESSING LLC

PVR MIDSTREAM LLC

PVR NATURAL GAS GATHERING LLC

PVR OKLAHOMA NATURAL GAS GATHERING LLC

SUNCREST RESOURCES LLC

TONEY FORK LLC

WISE LLC

  ATTEST       By:   /s/ Jean Whitehead     By:   /s/ Frank A. Pici   (SEAL)
Name:   Jean Whitehead     Name:   Frank A. Pici   Title:   Legal Assistant    
Title:   Vice President  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO GUARANTEE]

 

    PNC BANK, NATIONAL ASSOCIATION, as Agent       By:   /s/ Richard C. Munsick
      Name:   Richard C. Munsick       Title:   Senior Vice President